This was an action brought by a minor, a boy of eleven years of age, joined by his next friend, against the owner of a motor vehicle for damages resulting from personal injuries received by the boy when he ran in front of the moving motor vehicle on a public street to retrieve a base ball with which he and other boys were playing. From a judgment in favor of the plaintiff Writ of Error is brought to this Court.
A plea of contributory negligence was interposed and amply sustained by the proof.
The judgment should be reversed under authority of Fitzsimmons v. Cesery, 61 Fla. 199. 55 So. 467; Wauchula Mfg. Co. v. Jackson, 70 Fla. 596; 70 South. Rep. 599 and German-American Lumber Co. v. Hannah, 60 Fla. 70,53 South. Rep. 516.
Reversed.
  BROWN, C. J., AND TERRELL AND BUFORD, J. J., concur. *Page 1080